


109 HRES 848 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 848
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Ms. Ros-Lehtinen (for
			 herself, Mr. Lantos,
			 Mr. Ferguson, and
			 Mr. Nadler) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the creation of refugee populations in the Middle
		  East, North Africa, and the Persian Gulf region as a result of human rights
		  violations.
	
	
		Whereas armed conflicts in the Middle East have created
			 refugee populations numbering in the hundreds of thousands and comprised of
			 peoples from many ethnic, religious, and national backgrounds;
		Whereas Jews and other ethnic groups have lived mostly as
			 minorities in the Middle East, North Africa, and the Persian Gulf region for
			 more than 2,500 years, more than 1,000 years before the advent of Islam;
		Whereas the United States has long voiced its concern
			 about the mistreatment of minorities and the violation of human rights in the
			 Middle East and elsewhere;
		Whereas the United States continues to play a pivotal role
			 in seeking an end to the conflict in the Middle East and to promoting a peace
			 that will benefit all the peoples of the region;
		Whereas a comprehensive peace in the region will require
			 the resolution of all outstanding issues through bilateral and multilateral
			 negotiations involving all concerned parties;
		Whereas approximately 850,000 Jews have been displaced
			 from Arab countries since the declaration of the State of Israel in
			 1948;
		Whereas the United States has demonstrated interest and
			 concern about the mistreatment, violation of rights, forced expulsion, and
			 expropriation of assets of minority populations in general, and in particular,
			 former Jewish refugees displaced from Arab countries as evidenced, inter alia,
			 by—
			(1)the Memorandum of Understanding signed by
			 President Jimmy Carter and Israeli Foreign Minister Moshe Dayan on October 4,
			 1977, which states that [a] solution of the problem of Arab refugees and
			 Jewish refugees will be discussed in accordance with rules which should be
			 agreed;
			(2)after negotiating
			 the Camp David Accords, the Framework for Peace in the Middle East, the
			 statement by President Jimmy Carter in a press conference on October 27, 1977,
			 that Palestinians have rights . . . obviously there are Jewish refugees
			 . . . they have the same rights as others do; and
			(3)in
			 an interview after Camp David II in July 2000, at which the issue of Jewish
			 refugees displaced from Arab lands was discussed, the statement by President
			 Clinton that There will have to be some sort of international fund set
			 up for the refugees. There is, I think, some interest, interestingly enough, on
			 both sides, in also having a fund which compensates the Israelis who were made
			 refugees by the war, which occurred after the birth of the State of Israel.
			 Israel is full of people, Jewish people, who lived in predominantly Arab
			 countries who came to Israel because they were made refugees in their own
			 land.;
			Whereas the international definition of a refugee clearly
			 applies to Jews who fled the persecution of Arab regimes, where a refugee is a
			 person who owing to a well-founded fear of being persecuted for reasons
			 of race, religion, nationality, membership of a particular social group, or
			 political opinion, is outside the country of his nationality, and is unable to
			 or, owing to such fear, is unwilling to avail himself of the protection of that
			 country (the 1951 Convention relating to the Status of
			 Refugees);
		Whereas on January 29, 1957, the United Nations High
			 Commissioner for Refugees (UNHCR), determined that Jews fleeing from Arab
			 countries were refugees that fell within the mandate of the UNHCR;
		Whereas United Nations Security Council Resolution 242 of
			 November 22, 1967, calls for a just settlement of the refugee
			 problem without distinction between Palestinian and Jewish refugees,
			 and this is evidenced by—
			(1)the Soviet Union’s United Nations
			 delegation attempt to restrict the just settlement mentioned in
			 Resolution 242 solely to Palestinian refugees (S/8236, discussed by the
			 Security Council at its 1382nd meeting of November 22, 1967, notably at
			 paragraph 117, in the words of Ambassador Kouznetsov of the Soviet Union); this
			 attempt failed, signifying the international community's intention of having
			 the resolution address the rights of all Middle East refugees; and
			(2)a statement by Justice Arthur Goldberg, the
			 United States’ Chief Delegate to the United Nations at that time, who was
			 instrumental in drafting the unanimously adopted Resolution 242, where he has
			 pointed out that The resolution addresses the objective of
			 achieving a just settlement of the refugee problem. This
			 language presumably refers both to Arab and Jewish refugees, for about an equal
			 number of each abandoned their homes as a result of the several
			 wars.;
			Whereas in his opening remarks before the January 28,
			 1992, organizational meeting for multilateral negotiations on the Middle East
			 in Moscow, United States Secretary of State James Baker made no distinction
			 between Palestinian refugees and Jewish refugees in articulating the mission of
			 the Refugee Working Group, stating that [t]he refugee group will
			 consider practical ways of improving the lot of people throughout the region
			 who have been displaced from their homes;
		Whereas the Roadmap to a Permanent Two-State Solution to
			 the Israeli-Palestinian Conflict, which refers in Phase III to an
			 agreed, just, fair, and realistic solution to the refugee issue,
			 uses language that is equally applicable to all persons displaced as a result
			 of the conflict in the Middle East;
		Whereas Egypt, Jordan, and the Palestinians have affirmed
			 that a comprehensive solution to the Middle East conflict will require a just
			 solution to the plight of all refugees;
		Whereas the initiative to secure rights and redress for
			 Jewish and other minorities who were forced to flee Arab countries does not
			 conflict with the right of Palestinian refugees to claim redress;
		Whereas the international community should be aware of the
			 plight of Jews and other minority groups displaced from countries in the Middle
			 East, North Africa, and the Persian Gulf;
		Whereas no just, comprehensive Middle East peace can be
			 reached without addressing the uprooting of centuries-old Jewish communities in
			 the Middle East, North Africa, and the Persian Gulf; and
		Whereas it would not be appropriate, and would constitute
			 an injustice, were the United States to recognize rights for Palestinian
			 refugees without recognizing equal rights for former Jewish, Christian, and
			 other refugees from Arab countries: Now, therefore, be it
		
	
		That—
			(1)the United States deplores the past and
			 continuing violations of human rights and religious freedoms of minority
			 populations in Arab and Muslim countries throughout the Middle East, North
			 Africa, and the Persian Gulf;
			(2)for any
			 comprehensive Middle East peace agreement to be credible and enduring, the
			 agreement must address and resolve all outstanding issues relating to the
			 legitimate rights of all refugees in the Middle East, including Jews,
			 Christians, and other populations displaced from countries in the region;
			 and
			(3)the President
			 should instruct the United States Representative to the United Nations and all
			 United States representatives in bilateral and multilateral fora to—
				(A)use the voice, vote, and influence of the
			 United States to ensure that any resolutions relating to the issue of Middle
			 East refugees, and which include a reference to the required resolution of the
			 Palestinian refugee issue, must also include a similarly explicit reference to
			 the resolution of the issue of Jewish, Christian, and other refugees from Arab
			 countries; and
				(B)make clear that
			 the United States Government supports the position that, as an integral part of
			 any comprehensive Arab-Israeli peace, the issue of refugees from the Middle
			 East, North Africa, and the Persian Gulf must be resolved in a manner that
			 includes recognition of the legitimate rights of and losses incurred by all
			 refugees displaced from Arab countries including Jews, Christians, and other
			 minority groups.
				
